Citation Nr: 1818575	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine.  

4.  Entitlement to service connection for sciatica and nerve damage of the legs.  

5.  Entitlement to service connection for a bilateral shoulder condition.

6.  Entitlement to service connection for chronic fatigue syndrome.  

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  
9.  Entitlement to service connection for flat feet. 

10.  Entitlement to special monthly compensation at the K level based on loss of use of a creative organ.   

11.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Ashley B. Thomas, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service in the Coast Guard from June 2004 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 
The issues of entitlement to a higher initial rating for irritable bowel syndrome, entitlement to a higher initial rating for degenerative changes of the lumbar spine, entitlement to service connection for a bilateral shoulder condition, entitlement to TDIU, entitlement to service connection for flat feet, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2017, the Veteran withdrew his claims for service connection for chronic fatigue syndrome and special monthly compensation for loss of use of a creative organ.  

2.  Service-connected erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.

3.  Radiculopathy of the left and right lower extremities is proximately due to the Veteran's service-connected lumbar spine disability.

4.  It is at least as likely as not that the Veteran's migraine headache disorder had its onset during military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for chronic fatigue syndrome and entitlement to special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
 §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).

3.  The criteria for service connection for right and left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1110, 5107 (2012); §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.  §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.   At the July 2017 hearing, the Veteran withdrew the issues of entitlement to service connection for chronic fatigue syndrome and entitlement to special monthly compensation for loss of use of a creative organ.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Initial Rating for Erectile Dysfunction 

A November 2010 rating decision granted service connection for erectile dysfunction and assigned a non-compensable rating. 

Erectile dysfunction is rated under Diagnostic Code 7522.   A 20 percent rating is assignable for physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  

VA treatment records reflect that the Veteran has been diagnosed with erectile dysfunction, which is treated with medication.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates, nor does the Veteran contend, that he has any physical deformity of his penis.  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  Accordingly, the Board finds that there is a preponderance of the evidence against the claim for an initial compensable rating for erectile dysfunction, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Migraine Headaches

The Veteran contends that his current headache disorder had its onset in service.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

At the Board hearing, the Veteran testified that his headaches started after a concussion in service and have kept coming back since service. 

A July 2007 entry in the service treatment records reflects that the Veteran reported severe head pain after hitting his head on a rail.  He was diagnosed with head injury and headache.  Another July 2007 entry reflects a diagnosis of concussion with no loss of consciousness.

An October 2008 neurological evaluation reflects a diagnosis of cervico-cranial headache.  

A June 2010 VA examination reflects that the Veteran reported headaches with onset in service.  The examiner diagnosed subjective complaints, with no objective evidence of migraine headaches.   

A VA treatment record dated in May 2013 reflects that the Veteran complained of severe headaches.  A physician diagnosed headaches and prescribed Fioricet.

The Board notes that the Veteran is competent to report headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced headaches during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced headaches during service and has experienced the same type of headaches since service.

The Board finds that the evidence is in equipoise as to whether the Veteran has a current headache disorder that was incurred in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for migraine headaches is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Sciatica and Nerve Damage

The Veteran claims service connection for sciatica secondary to his service-connected lumbar spine disability.   

Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. 
§  3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Service treatment records reflect that the Veteran fell off of a ladder in December 2007, and landed on his buttocks.  A January 2008 entry in the service treatment record shows that the Veteran reported back pain since the fall.  

Records from a private neurologist, dated in April 2008, reflect that the Veteran reported low back pain radiating to his right thigh, status post a fall from a ladder.  An EMG study showed evidence of left L2 lumbar radiculopathy and left S1 radiculopathy.  Entries in the service treatment records in May 2008 and July 2008  also reflect diagnoses of lumbar radiculopathy.   

In August 2008, the Veteran underwent examination by a private neurologist.  The Veteran reported back pain radiating to the lower extremities, mostly the anterior thighs.  A diagnosis of lumbar radiculopathy was rendered.  A September 2008 entry in the service treatment record reflects an 8-month history of unresolving radiculopathy.  

The Veteran had a VA examination in June 2010.  He reported low back pain radiating to his legs.  The examiner opined that, despite subjective complaints, there was no objective evidence of radiculopathy.  The examination lacks probative value because the examiner did not discuss the EMG study or neurological evaluation during service.

Based on the competent evidence of diagnoses of lumbar radiculopathy, service connection for left and right lower extremity radiculopathy is warranted secondary to the Veteran's service-connected lumbar spine disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for chronic fatigue syndrome is dismissed.

The claim of entitlement to special monthly compensation for loss of use of a creative organ is dismissed. 

An initial compensable rating for erectile dysfunction is denied.  

Service connection for migraine headaches is granted.
 
Service connection for radiculopathy of the left and right lower extremities is granted.


REMAND

Unfortunately, a remand is required to address the claims for an increased rating for irritable bowel syndrome, increased rating for lumbar spine disability, and service connection for a bilateral shoulder condition, entitlement to a TDIU, entitlement to service connection for flat feet, and entitlement to service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran last underwent a VA examination for irritable bowel syndrome and degenerative changes of the lumbar spine in June 2010.  The June 2010 examination is too remote to assess the current severity of the Veteran's irritable bowel syndrome and lumbar spine disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The lumbar spine examination must also include joint testing for pain on both active and passive motion and in weight-bearing and non-weightbearing, as required under Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran contends that his shoulder problems are related to his service duties as an electrician.  During service, the Veteran was diagnosed with trapezius strain and right brachioplexopathy.  A June 2010 VA examination noted normal shoulders.  VA records dated in March 2015 reflect x-ray findings of questionable widening of the acromioclavicular joint of the right shoulder and indentation of the greater tuberosity of the left shoulder which can be seen with chronic rotator cuff abnormality.  In light of the evidence of current shoulder disabilities, a new VA examination is warranted.  

At the Board hearing, the Veteran testified that he has foot problems due to wearing boots in service.  A VA examination in June 2010 reflects that no foot conditions were diagnosed.  VA treatment records dated in 2013 reflects that the Veteran reported left foot and heel pain.  He also reported a history of being diagnosed with flat feet.  The Veteran is competent to testify to a contemporaneous diagnosis of flat feet.  Jandreau v. Nicholson, 492 F3d. 1372 (2007).  Therefore, the Board finds that a remand is necessary for a new examination to ascertain the etiology of a current foot disability.   

Service treatment records reflect that the Veteran was diagnosed with depression  and anxiety.  At the Board hearing, the Veteran testified that he was offered counseling in service, but did not want to talk to anyone about his problems.

Post-service VA treatment records show various psychiatric diagnoses, including major depression, depression, anxiety, and chronic pain.   

A June 2010 VA examination reflects a diagnosis of rule out pain disorder associated with psychological factors.  The examiner opined that there was no record of treatment for a mental disorder prior to November 2009, when the Veteran was diagnosed with major depressive disorder and pain disorder.  The examination did not include an opinion regarding the etiology of major depressive disorder and pain disorder and did not address the diagnoses of depression and anxiety in service.  Therefore, a new examination is necessary to obtain an etiology opinion. 

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with his increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, action on the claim is deferred pending additional development. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of irritable bowel syndrome.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed. 

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

2.  Schedule the Veteran for a VA examination of the lumbar spine.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

All indicated tests should be performed and all findings should be reported in detail.  Complete range of motion findings for the lumbar spine should be reported in degrees.  The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should indicate whether there is neurological impairment associated with the Veteran's lumbar spine disability and describe the severity of any identified impairment.  

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, should describe the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.

A rationale for all opinions should be provided.

3.  Schedule the Veteran for a VA examination of the bilateral shoulders.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail.  The examiner should diagnose all current disabilities of the shoulders. 

(b)  The examiner should provide an opinion as to whether a bilateral shoulder disability is at least as likely as not related to service.

The examiner should consider the Veteran's duties as an electrician and the diagnoses of trapezius strain and right brachioplexopathy noted in service. 

(c)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case. 

4.  Schedule the Veteran for a VA examination for foot disabilities.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a)  All indicated tests should be performed and all findings should be reported in detail.  The examiner should diagnose any current disabilities of the bilateral feet.  

(b)  The examiner should provide an opinion as to whether any diagnosed bilateral foot disabilities are at least as likely as not related to service.

The examiner should consider the Veteran's contention that his foot problems are related to wearing boots in service.  The examiner should address VA treatment records, which reflect complaints of left foot and heel pain.

(c)  The examiner should provide a complete rationale for the opinion, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of a current acquired psychiatric disorder.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

(a) The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.   

(b)  Based on the review of the record and examination of the Veteran, the examiner should provide a medical opinion as to whether an acquired psychiatric disorder manifested during active service or is otherwise etiologically related to active service.

(c) The examiner should provide an opinion as to whether a current acquired psychiatric disorder is proximately caused by the Veteran's service-connected disabilities.

(d) The examiner should provide an opinion as to whether a current acquired psychiatric disorder is aggravated (worsened) by the Veteran's service-connected disabilities.

(e) The examiner should address the notation of depression and anxiety in the service treatment records in October 2008.

(f) The examiner should also address the post-service diagnoses of major depression, depression, anxiety, and chronic pain disorder and address the etiology of those conditions.   

6.  Readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


